

EXHIBIT 10.12
DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN


FY [____] NON-QUALIFIED STOCK OPTION AGREEMENT


This Non-Qualified Stock Option Agreement is between Darden Restaurants, Inc., a
Florida corporation (the “Company” or “Corporation”), and you, a person notified
by the Company and identified in the Company’s records, as the recipient of a
Non-Qualified Stock Option Grant during the Company’s fiscal year [____]. This
Agreement is effective as of the date of grant communicated to you and set forth
in the Company’s records (the “Grant Date”).
The Company desires to provide you with an opportunity to purchase shares of the
Company’s Common Stock, no par value (the “Common Stock”), as provided in this
Agreement in order to carry out the purpose of the Company’s 2002 Stock
Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.
Grant of Option.

The Company hereby grants to you, effective as of the Grant Date, the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of Common Stock communicated to you and set forth in the Company’s
records, on the terms and conditions contained in such communication, this
Agreement and the Plan. The Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
2.
Exercise Price.

The per share purchase price of the shares subject to the Option shall be the
purchase price per share communicated to you and set forth in the Company’s
records.
3.
Term of Option and Exercisability.

The term of the Option shall be for a period of ten years from the Grant Date,
terminating at the close of business on the expiration date communicated to you
and set forth in the Company’s records (the “Expiration Date”) or such shorter
period as is prescribed in Sections 5, 6 and 7 of this Agreement. The Option
shall become exercisable, or vest, on the date or dates communicated to you and
set forth in the Company’s records, subject to the provisions of Sections 5, 6
and 7 of this Agreement. To the extent the Option is exercisable, you may
exercise it in whole or in part, at any time, or from time to time, prior to the
termination of the Option.
4.
Definitions of Change in Control, Cause and Good Reason.

(a)    Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:

1

--------------------------------------------------------------------------------



(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 4(a)(i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
controlled by, controlling or under common control with the Company or (D) any
acquisition pursuant to a transaction that complies with Sections 4(a)(ii)(x),
(y) and (z);
(ii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (x) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (y) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (z) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

2

--------------------------------------------------------------------------------



(iii)    Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(b)    Cause. Your employment may be terminated for Cause if the Committee
administering the Plan, after you shall have been afforded a reasonable
opportunity to appear in person together with counsel before the Committee and
to present such evidence as you deemed appropriate, determines that Cause
exists. For purposes of this Agreement, “Cause” means (i) an act or acts of
fraud or misappropriation on your part which result in or are intended to result
in your personal enrichment at the expense of the Company and which constitute a
criminal offense under State or Federal laws, (ii) your continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to you by the Committee,
which demand specifically identifies the manner in which the Committee believes
that you have not substantially performed your duties; (iii) your willful
engagement in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise; or (iv) your conviction of, or entering into a
plea of either guilty or nolo contendere to, any felony, including, but not
limited to, a felony involving moral turpitude, embezzlement, theft or similar
act that occurred during or in the course of your employment with the Company.
For purposes of this Agreement, an act, or failure to act, shall not be deemed
to be “willful” unless it is done, or omitted to be done, by you in bad faith or
without a reasonable belief that the action or omission was in the best
interests of the Company.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” means:
(i)    without your express written consent, (A) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (B) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or
(ii)    a material reduction in your base salary, target annual bonus
opportunity, long-term incentive opportunity or aggregate employee benefits as
in effect immediately prior to the date of the consummation of a Change in
Control, other than (A) an inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by you or (B) with respect to aggregate
employee benefits only, any such failure resulting from an across-the-board
reduction in employee benefits applicable to all similarly situated employees of
the Company generally.
You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a

3

--------------------------------------------------------------------------------



notice of termination for Good Reason shall not affect your estate’s entitlement
to accelerated vesting of the Option as provided hereunder upon a termination of
employment for Good Reason.
5.
Effect of Termination of Employment.

(a)    If you cease to be employed by the Company or an Affiliate of the Company
and the Option is not a Salary Replacement Option or a Bonus Replacement Option
as indicated in the Company’s records, any portion of the Option that was not
vested on the date of your termination of employment shall be forfeited and any
portion of the Option that was vested on the date of your termination of
employment may be exercised until the earlier of (x) the Expiration Date and (y)
the date that is three months after the date of your termination of employment,
except that:
(i)    Notwithstanding the vesting provisions contained in Section 3 above, but
subject to the other terms and conditions contained in this Agreement, if,
within two years after the date of a consummation of a Change in Control that
occurs after the Grant Date, the Company terminates your employment for any
reason other than for Cause, death or Disability, or you terminate employment
for Good Reason, the Option shall become immediately exercisable in full and the
Option shall expire on the earlier of (i) the Expiration Date and (ii) the date
that is five years after the date of your termination of employment.
(ii)    If the Company or an Affiliate of the Company terminates your employment
involuntarily and not for Cause, and your combined age and years of service with
the Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings plan) equal at least 70, then (A) any portion
of the Option that has not vested as of the date of your termination of
employment shall vest on a pro rata basis and become immediately exercisable,
based on the number of full months of employment completed from the Grant Date
to the date of your termination of employment divided by the number of full
months in the vesting period for any unvested portion of the Option, (B) any
portion of the Option that has not vested pursuant to the foregoing provisions
shall be forfeited and (C) any portion of the Option that has vested (including
any portion of the Option that has vested pursuant to the foregoing provisions)
may be exercised until the earlier of (x) the Expiration Date and (y) the date
that is five years after the date of your termination of employment;
(iii)    If you retire on or after age 65 with five years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings plan) (“Normal Retirement”), the Option shall
become immediately exercisable in full and may be exercised until the Expiration
Date;
(iv)    If you retire on or after age 55 with ten years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings plan) but before Normal Retirement (“Early
Retirement”), then (A) any portion of the Option that has not vested as of the
date

4

--------------------------------------------------------------------------------



of your Early Retirement shall vest on a pro rata basis and become immediately
exercisable, based on the number of full months of employment completed from the
Grant Date to the date of your Early Retirement divided by the number of full
months in the vesting period for any unvested portion of the Option, (B) any
portion of the Option that has not vested pursuant to the foregoing provisions
shall be forfeited and (C) any portion of the Option that has vested (including
any portion of the Option that has vested pursuant to the foregoing provisions)
may be exercised until the earlier of (x) the Expiration Date and (y) the date
that is five years after the date of your Early Retirement;
(v)    If you die while employed by the Company or an Affiliate of the Company,
the Option shall become immediately exercisable in full and may be exercised
until the earlier of (x) the Expiration Date and (y) the date that is five years
after the date of your death. The Option may be exercised by your personal
representative or the administrators of your estate or by any Person or Persons
to whom the Option has been transferred by will or the applicable laws of
descent and distribution; or
(vi)    If you become Disabled (as defined below) while employed by the Company
or an Affiliate of the Company, the Option shall become immediately exercisable
in full as of the Disability Date (as defined below) and may be exercised until
the earlier of (x) the Expiration Date and (y) the date that is five years after
the date on which the Committee administering the Plan makes the determination
that you are Disabled (the “Disability Date”). The Option may be exercised by
your personal representative. For purposes of this Agreement, “Disabled” or
“Disability” means you have a disability due to illness or injury which is
expected to be permanent in nature and which prevents you from performing the
material duties required by your regular occupation, all as determined by the
Committee administering the Plan.
(b)    If you cease to be employed by the Company or an Affiliate of the Company
and the Option is a Salary Replacement Option or a Bonus Replacement Option as
indicated in the Company’s records, the Option shall become immediately
exercisable in full and may be exercised until the earlier of (x) the Expiration
Date and (y) the date that is three months after the date of your termination of
employment, except that:
(iii)    Notwithstanding the vesting provisions contained in Section 3 above,
but subject to the other terms and conditions contained in this Agreement, if,
within two years after the date of a consummation of a Change in Control that
occurs after the Grant Date, the Company terminates your employment for any
reason other than for Cause, death or Disability, or you terminate employment
for Good Reason, the Option shall become immediately exercisable in full and the
Option shall expire on the earlier of (i) the Expiration Date and (ii) the date
that is five years after the date of your termination of employment.
(iv)    If the Company or an Affiliate of the Company terminates your employment
involuntarily and not for Cause, and your combined age and years of

5

--------------------------------------------------------------------------------



service with the Company or an Affiliate of the Company (pursuant to the method
for crediting service under the Darden Savings plan) equal at least 70, the
Option shall become immediately exercisable in full and may be exercised until
the earlier of (x) the Expiration Date and (y) the date that is five years after
the date of your termination of employment;
(v)    If you retire under Normal Retirement, the Option shall become
immediately exercisable in full and may be exercised until the Expiration Date;
(vi)    If you retire under Early Retirement, the Option shall become
immediately exercisable in full and may be exercised until the earlier of (x)
the Expiration Date and (y) the date that is five years after the date of your
Early Retirement;
(vii)    If you die while employed by the Company or an Affiliate of the
Company, the Option shall become immediately exercisable in full and may be
exercised until the earlier of (x) the Expiration Date and (y) the date that is
five years after the date of your death. The Option may be exercised by your
personal representative or the administrators of your estate or by any Person or
Persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution; or
(viii)    If you become Disabled while employed by the Company or an Affiliate
of the Company, the Option shall become immediately exercisable in full and may
be exercised until the earlier of (x) the Expiration Date and (y) the date that
is five years after the Disability Date. The Option may be exercised by your
personal representative.
6.
Restrictive Covenants.

(a)    Non-Disclosure.
(ix)    During the course of your employment, before and after the execution of
this Agreement, and as consideration for the restrictive covenants entered into
by you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under applicable law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities, (2) computer software, hardware, network and internet
technology utilized, modified or enhanced by the Company or by employee in
furtherance of employee’s duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the

6

--------------------------------------------------------------------------------



Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and, (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (“Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by
employee concerning any business, transaction or potential transaction that
constitutes or may constitute an opportunity for the Company to earn a fee or
income, specifically including those relationships that were initiated,
nourished or developed at the Company’s expense. Confidential Information does
not include data or information: (1) which has been voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by you
without authorization from the Company; (2) which has been independently
developed and disclosed by others; or (3) which has otherwise entered the public
domain through lawful means.
(x)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of employment and for a
period of five (5) years following the termination of your employment with the
Company for any reason, with or without Cause, and upon the initiative of either
you or the Company, you agree that you shall protect any such Confidential
Information and Trade Secrets and shall not, except in connection with the
performance of your remaining duties for the Company, use, disclose or otherwise
copy, reproduce, distribute or otherwise disseminate any such Confidential
Information or Trade Secrets, or any physical or electronic embodiments thereof,
to any third party; provided, however, that you may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event you will promptly notify the Company of
such order or subpoena to provide the Company an opportunity to protect its
interests.
(xi)    Upon request by the Company and, in any event, upon termination of the
your employment with the Company for any reason, you will promptly deliver to
the Company (within twenty-four (24) hours) all property belonging to the
Company, including but without limitation, all Confidential Information, Trade
Secrets and all electronic and physical embodiments thereof, all Company files,
customer lists, management reports, memoranda, research, Company forms,
financial data and reports and other documents (including but not limited to all
such data and documents in electronic form) supplied to or created by you in
connection with your employment with the Company (including all copies of the
foregoing) in your possession or control, and all of the Company’s equipment and
other materials in your possession or control. You agree to allow the Company,
at

7

--------------------------------------------------------------------------------



its request, to verify return of Company property and documents and information
and/or permanent deletion of the same, through inspection of personal computers,
personal storage media, third party websites, third party e-mail systems,
personal digital assistant devices, cell phones and/or social networking sites
on which Company information was stored during your employment with the Company.
(xii)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the applicable
law relating to Trade Secrets.
(b)    Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor, directly (i.e., as an
officer or employee) or indirectly (i.e., as an independent contractor,
consultant, advisor, board member, agent, shareholder, investor, joint venturer,
or partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.
(i)    If you are a resident of California and subject to its laws, the
restrictions set forth in paragraph (b) above shall not apply to you.
(ii)    Nothing in this provision shall divest you from the right to acquire as
a passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.
(c)    Non-Solicitation. You agree that you shall not at any time during your
employment and during the Restricted Period, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, encourage or cause any
of the Company’s vendors, suppliers, licensees, or other Persons with whom the
Company has a contractual relationship and with whom you have had Material
Contact during the last two years of your employment, to cease doing business
with the Company or to do business with a Direct Competitor. “Material Contact”
means contact between you and a Person: (1) with whom or which you dealt on
behalf of the Company; (2) whose dealings with the Company were coordinated or
supervised by you; (3) about whom you obtained Confidential Information in the
ordinary course of business as a result of your association with the Company; or
(4) who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commission, or earnings
for you within two years prior to the date of the termination of your employment
with the Company. “Person” means any individual, firm, partnership, association,
corporation, limited liability entity, trust, venture or other business
organization, entity or enterprise.

8

--------------------------------------------------------------------------------



(d)    Non-Recruitment. You agree that during the course of employment and
during the Restricted Period, you will not, on behalf of yourself or any other
Person, directly or by assisting others, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any individual
employed by the Company, with whom you have worked, to terminate such employee’s
position with the Company, whether or not such employee is a full-time or
temporary employee of the Company and whether or not such employment is pursuant
to a written agreement, for a determined period, or at will. The provision of
this paragraph shall only apply to those individuals employed by the Company at
the time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in paragraph (c)
above and this paragraph (d) shall be limited to apply only where Employee uses
or discloses Confidential Information or Trade Secrets when engaging in the
restricted activities.
(e)    Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Award Agreement, continued
employment, specialized training, and the Confidential Information and Trade
Secrets provided to you, gives rise to the Company’s interest in restraining you
from competing with the Company and that any limitations as to time, geographic
scope and scope of activity to be restrained are reasonable and do not impose a
greater restraint than is necessary to protect Company’s Confidential
Information, Trade Secrets, good will, business relationships, employees,
economic advantages, and/or other legitimate business interests, and will not
prevent you from earning a livelihood.
(f)    Survival of Covenants. The provisions and restrictive covenants in this
Section of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section. You further agree
to notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section, prior
to the commencement of any such affiliation or employment.
(g)    Injunctive Relief. You acknowledge that if you breach or threaten to
breach any of the provisions of this Agreement, your actions will cause
irreparable harm and damage to the Company which cannot be compensated by
damages alone. Accordingly, if you breach or threaten to breach any of the
provisions of this Agreement,

9

--------------------------------------------------------------------------------



the Company shall be entitled to injunctive relief, in addition to any other
rights or remedies the Company may have. You hereby waive the requirement for a
bond by the Company as a condition to seeking injunctive relief. The existence
of any claim or cause of action by you against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of your agreements under this Agreement.
(h)    Forfeiture. In the event that you violate the terms of this Section, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to any
award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.
7.
Financial Restatements.

This Section 7 only applies to you if at any time you were or are designated as
an officer-level employee in the Company payroll system with the Peoplesoft
identifier “OFC” or its equivalent. Notwithstanding the provisions of Sections
3, 5 and 8 of this Agreement, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee administering the Plan
determines that you have knowingly participated in such fraud, then the
Committee may, in its sole and absolute discretion, at any time within two years
following such restatement, require you to, and you shall immediately upon
notice of such Committee determination, return to the Company any shares of
Common Stock received by you or your personal representative from the exercise
of the Option and pay to the Company in cash the amount of any proceeds received
by you or your personal representative from the disposition or transfer of, and
any dividends or other distributions of cash or property received by you or your
personal representative with respect to, any shares of Common Stock received by
you or your personal representative from the exercise of the Option, in each
case during the period commencing two years before the beginning of the restated
financial period and ending on the date of such Committee determination. In
addition, any portion of the Option that is not vested on the date that the
Committee makes such determination shall be immediately and irrevocably
forfeited and any portion of the Option that is vested on such date shall
immediately cease to be exercisable and shall be immediately and irrevocably
forfeited. Notwithstanding anything to the contrary in this Section 7, the
Committee shall have the authority and discretion to make any determination
regarding the specific implementation of this Section 7 with respect to you.
8.
Method of Exercising Option.

(a)    Subject to the terms and conditions of this Agreement, you may exercise
your Option by following the procedures established by the Company from time to
time. In addition, you may exercise your Option by written notice to the Company
as provided in Section 11 of this Agreement that states (i) your election to
exercise the Option, (ii) the Grant Date of the Option, (iii) the purchase price
of the shares, (iv) the number of shares as to which the Option is being
exercised, (v) the manner of payment and (vi) the manner of payment for any
income tax withholding amount. The notice shall be signed by you or the Person
or Persons exercising the Option. The notice shall be accompanied by payment in
full of the exercise price for all shares designated in the notice. To the
extent that the Option is exercised after your death or the Disability Date, the
notice of exercise

10

--------------------------------------------------------------------------------



shall also be accompanied by appropriate proof of the right of such Person or
Persons to exercise the Option.
(b)    Payment of the exercise price shall be made to the Company through one or
a combination of the following methods:
(i)    cash, in United States currency (including check, draft, money order or
wire transfer made payable to the Company); or
(ii)    delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by you more than six months prior to the date of exercise having
a Fair Market Value on the date of exercise equal to the Option exercise price.
You shall represent and warrant in writing that you are the owner of the shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions, and you shall duly endorse in blank all certificates delivered to
the Company.
9.
Taxes.

(a)    You acknowledge that you will consult with your personal tax adviser
regarding the income tax consequences of exercising the Option or any other
matters related to this Agreement. If you are employed by the Company or an
Affiliate of the Company, in order to comply with all applicable federal, state,
local or foreign income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal, state,
local or foreign payroll, withholding, income or other taxes, which are your
sole and absolute responsibility, are withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the exercise of the Option
by (i) delivering cash (including check, draft, money order or wire transfer
made payable to the order of the Company), (ii) having the Company withhold a
portion of the shares of Common Stock otherwise to be delivered upon exercise of
the Option having a Fair Market Value equal to the amount of such taxes, or
(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share. Your election must be made on or before the date
that the amount of tax to be withheld is determined.
10.
Adjustments.

In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the shares covered by the Option such that an

11

--------------------------------------------------------------------------------



adjustment is determined by the Committee administering the Plan to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
in its sole discretion, adjust any or all of the number and type of the shares
covered by the Option and the exercise price of the Option.
11.
General Provisions.

(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Rights as a Shareholder. Neither you nor your legal representatives
shall have any of the rights and privileges of a shareholder of the Company with
respect to the shares of Common Stock subject to the Option unless and until
such shares are issued upon exercise of the Option.
(c)    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.
(d)    Option Not Transferable. Except as otherwise provided by the Plan or by
the Committee administering the Plan, the Option shall not be transferable other
than by will or by the laws of descent and distribution and the Option shall be
exercisable during your lifetime only by you or, if permissible under applicable
law, by your guardian or legal representative. The Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Option shall be void and
unenforceable against the Company or any Affiliate of the Company.
(e)    Reservation of Shares. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.
(f)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(g)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be

12

--------------------------------------------------------------------------------



deemed in any way material or relevant to the construction or interpretation of
this Agreement or any provision hereof.
(h)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida pursuant to the
Darden dispute resolution program.
(i)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Employee agrees that the state and federal
courts of Florida shall have jurisdiction over any litigation between you and
the Company regarding this Agreement, and you expressly submit to the exclusive
jurisdiction and venue of the federal and state courts sitting in Orange County,
Florida.
(j)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
                Supervisor, Stock Compensation Plans
                1000 Darden Center Drive
                Orlando, FL 32837
(k)    Award Agreement and Related Documents. This Non-Qualified Stock Option
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Non-Qualified Stock Option grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY THE RESTRICTIVE COVENANTS,
BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE
MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE.
FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXCUTE THIS AGREEMENT
ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR STOCK OPTION GRANT. In
connection with your Non-Qualified Stock Option grant and this Award Agreement,
the following additional documents were made available to you electronically,
and paper copies are available on request directed to the Company’s Compensation
Department: (i) the Plan; and (ii) a Prospectus relating to the Plan.







13